                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                                           No: 2:19-cr-03229-RB

HECTOR CRESPO JR.,

                 Defendant.



                              MEMORANDUM OPINION AND ORDER

        A Border Patrol agent pulled over Defendant Hector Crespo along New Mexico Highway

146 after noticing that his rental SUV was filled with adult males, driving northbound in a remote

area near the Mexican border. Reasonably suspicious that the vehicle was smuggling illegal

immigrants, the agent quickly ascertained at the stop that the passengers were not United States

citizens and proceeded to arrest Crespo. He was subsequently charged with Conspiracy to

Transport Illegal Aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I). The totality of the factual

circumstances weighs in favor of the agent having reasonable suspicion to stop Crespo’s vehicle.

Therefore, the Court will deny his Motion to Suppress Evidence.

I.      Background

        At a morning briefing on June 9, 2019, the Lordsburg Border Patrol was informed of an

uptick of illegal border crossings in the area. Later that day, Agent Eric McCaffrey heard on his

radio, that Border Patrol was tracking a group of illegal immigrants east of Hatchita, NM. 1 He

then parked along Highway 146 until he noticed a crowded SUV drive past. (Doc. 1 (Compl.) at


1
 The Border Patrol agent who stopped Crespo discussed this briefing at a hearing for this motion on November 25,
2019. At the time of this Opinion, the transcript has not been filed.

                                                        1
1.) The Agent proceeded to follow the SUV for several miles. (Id. at 1–2.) In addition to the driver

and passenger, the agent observed “what appeared to be multiple adults in the back seat and the

third row seat.” (Id. at 2.) The crowded SUV seemed unusual to the agent, considering the lack of

tourist attractions in the Lordsburg area. (Id.) In addition, the vehicle had an out-of-state license

plate, and the driver repeatedly looked in his rearview mirror while the agent was nearby. (Id.)

        While continuing to watch the vehicle, the agent called dispatch to check the license plate.

(Id.) It was owned by PV Holding Corp., a rental car company. (Id.) Under the circumstances, the

agent pulled the vehicle over. (Id.) Defendant Crespo was driving, and his associate Joseph Castillo

was in the passenger seat. (Id.) The passengers in the back did not speak English and required

translation. (Id.) They claimed that they were heading to Deming, NM, having spent time in

Mexico at a brothel. (Id.) The officer, however, understood this story to be false because the vehicle

record check he had just completed indicated that it had not crossed the border in the last 72 hours.

(Id.)

        Suspecting smuggling, the agent separated the passengers from the vehicle and performed

an inspection. (Id.) Unable to present proper identification, the passengers in the back of the SUV

were revealed to be Mexican nationals. (Id.) During the search, Castillo admitted to the officer that

there was a gun in his backpack, and the agent found a second firearm during the search. (Id.)

Additionally, agents who later arrived on the scene found a Marlboro cigarette pack with powder

inside; testing revealed that it was approximately one gram of methamphetamine. (Id. at 3.)

        Defendant Crespo and Castillo were then arrested. (Id.) After receiving his Miranda

warning, Crespo told police officers that he planned to pick up the passengers in the desert and

drive them to Albuquerque, NM. (Id.) Crespo was charged with Conspiracy to Transport Illegal




                                                  2
Aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I). He then filed this Motion to Suppress

Evidence related to the stop. (Doc. 33.)

II.        Legal Standard

           The defendant bears the burden of establishing that the stop or seizure implicates the Fourth

Amendment. United States v. Hernandez, 847 F.3d 1257, 1263 (10th Cir. 2017); United States v.

Long, 176 F.3d 1304, 1307 (10th Cir.1999). Stopping a vehicle is an example of a seizure. United

States v. Mendenhall, 446 U.S. 544, 553–54 (1980). If the defendant sufficiently meets this

standard and the Fourth Amendment is implicated, the burden shifts to the government. If the

seizure rises to the level of a temporary investigative detention, the government must show

reasonable suspicion of criminal activity. See United States v. Shareef, 100 F.3d 1491, 1500 (10th

Cir. 1996) (quoting United States v. Davis, 94 F.3d 1465, 1467–68 (10th Cir. 1996)). Conversely,

if there was an arrest, probable cause of criminal activity is required. See id.

III.       The Border Patrol Agent had Reasonable Suspicion to Stop Crespo’s Vehicle.

           The Supreme Court of the United States has made clear that Border Patrol agents may not

enforce traffic laws—that is, use traffic laws as pretext for stopping vehicles. United States v.

Brignoni-Ponce, 422 U.S. 873, 883 n.8 (1975). Yet Border Patrol may briefly detain individuals

when the agents have reasonable suspicion of criminal activity or immigration violations. Id. at

884. In determining whether reasonable suspicion exists in a border area, officers consider several

factors:

           (1) [the] characteristics of the area in which the vehicle is encountered; (2) the
           proximity of the area to the border; (3) the usual patterns of traffic on the particular
           road; (4) the previous experience of the agent with alien traffic; (5) information
           about recent illegal border crossings in the area; (6) the driver's behavior, including
           any obvious attempts to evade officers; (7) aspects of the vehicle, such as a station
           wagon with concealed compartments; and (8) the appearance that the vehicle is
           heavily loaded.



                                                      3
United States v. Monsisvais, 907 F.2d 987, 990 (10th Cir. 1990) (quoting Brignoni-Ponce, 422

U.S. at 884–85); see also United States v. Cheromiah, 455 F.3d 1216, 1221 (10th Cir. 2006)

(applying this test). Courts will not review each factor in a vacuum, but rather consider the “totality

of the circumstances.” See Id. at 1221. “In all situations the officer is entitled to assess the facts in

light of his experience in detecting illegal entry and smuggling.” Brignoni-Ponce, 422 U.S. at 885

(quoting Terry v. Ohio, 392 U.S. 1, 27 (1968)).

           Defendant argues that “[t]he agent had no legitimate reason for stopping Defendant on

Highway 146.” (Doc. 33 at 4.) The officer, even before the stop, determined that “the vehicle was

not stolen and Defendant had no outstanding warrants.” (Id.) And “[b]ecause at the time of the

stop there was no reasonable suspicion that Defendant’s vehicle contained undocumented

immigrants, the continued detention for the purpose of investigating smuggling was illegal.” (Id.

(citation omitted).) In sum, Crespo states that no evidence existed “at the initial stop sufficient to

find that Defendant has committed or was committing an offense.” (Id. at 5.) The Government,

however, argues that the totality of the circumstances falls within the scope of the eight-prong test

under Brignoni-Ponce. (Doc. 39 at 5–12.)

               a. Area Characteristics

           The area where the stop occurred is “well known for extremely high rates of human

smuggling because of its remoteness, terrain, and proximity to the border.” (Doc. 39 at 6.) The

stop occurred in a remote part of New Mexico, not close to any major cities or tourist attractions.

(Id.) Hachita, NM is the closest town, and it has fewer than 100 residents.2 Therefore, “smugglers

attempting to avoid Border Patrol’s detection frequent this road.” (Id.) While this landscape




2
    Figure according to the 2010 U.S. Census.

                                                   4
reflects much of the Southwest United States, Border Patrol viewed Highway 146 as a frequent

smuggling route. (Compl. at 2.)

            b. Proximity to Border

         The agent located the suspect vehicle “13 miles from the United States/Mexico Border, as

the crow flies,” (Doc. 39 at 7), which is within the approximately 50-mile range courts hold leads

to reasonable suspicion, see, e.g., United States v. Lopez-Martinez, 25 F.3d 1481, 1486 (10th Cir.

1994).

            c. Traffic Patterns

         The government also contends that traffic is particularly light on Highway 146, given that

there are no nearby towns or tourist attractions. (Doc. 39 at 7.) Therefore, few cars travel along the

road, and even fewer vehicles travel northbound, having not crossed the Mexico-United States

border. As a result, an SUV filled with male passengers stood out to the Border Patrol agent as

unusual.

            d. Previous Experience of Agents

         The agent who stopped Crespo has been “stationed to cover the Lordsburg [area] since

January 2018 . . . .” (Id.) Though the agent is relatively new to the area, he underwent months of

training alongside more experienced Border Patrol agents. And in that time, he “encountered

human smugglers smuggling illegal aliens through this area on numerous occasions.” (Id.) The

agent also has learned from “experience that this is a highly trafficked area by those making illegal

entry into the United States and for the human smugglers transporting the illegal aliens, given that

the desolate area allows illegal aliens to cross the border and be picked up along the highway by

smugglers without detection.” (Id. at 8.)




                                                  5
               e. Information about Recent Illegal Border Crossings3

           Prior to the agent’s shift, he received a briefing on recent border crossing trends in the area.

In that session, he learned of an uptick in crossings in the Lordsburg area. Specifically, previous

border crossings were concentrated in mountainous areas more difficult for Border Patrol agents

to monitor and traverse. But with the influx of migrants from Central America, rural flatland areas

have seen increased crossing rates. As a result, the agent was on alert for unusual activity in the

area on June 9. Moreover, Agent McCaffrey heard a radio report later that day about agents

tracking a group of illegal immigrants nearby, which is why he parked along Highway 146 to

potentially intercept them as they drove north.

               f. Driver’s Behavior

           The agent “observed Crespo repeatedly looking into his left and right rearview mirrors.

[The agent] knows, based on his training and experience, that smugglers will often repeatedly look

in their rearview mirrors in an attempt to see if law enforcement is still following them.” (Id.) In

and of itself, this factor would unlikely move the dial in favor of reasonable suspicion because

most individuals are likely to act nervously in the presence of law enforcement. But when

considered alongside the other seven factors, this behavior adds to the weight of evidence against

Crespo.

               g. Aspects of the Vehicle

           Another mark of smugglers is out of state or rental vehicles. Often, when individuals are

engaged in smuggling individuals or contraband across the border, they use rental vehicles to avoid

their personal vehicles being impounded. (Id.) While the Agent was trailing Crespo, he ran a 72-




3
    Again, this section is the result of Agent McCaffrey’s testimony at the November 25, 2019 hearing.

                                                           6
hour border crossing check, which was negative. Based on recent briefings and trends, the officer

understood this fact to weigh in favor of this vehicle engaging in smuggling activity.

           h. Appearance that the Vehicle is Heavily Loaded

       Finally, the agent was suspicious to see “seven adult males in a mid-size SUV that has very

limited room in the third-row.” (Id.) While the vehicle was not filled to an extent beyond its

capacity, the agent viewed the filled car suspiciously because there are no tourist attractions or

towns in the vicinity. Again, based on his experience and recent trends, the agent believed this car

to be engaged in illegal activity.

           i. Discussion

       These eight steps are not viewed in isolation but rather through a “totality of the

circumstances” approach. Cheromiah, 455 F.3d at 1221. As such, the government has the better

argument. The proximity to the border places an agent on higher alert. Given the remoteness of

the area, an agent would likely notice most vehicles that drive past. When a vehicle has out-of-

state tags and does not look like a local ranching vehicle, it would stand out as unique to those who

know the area. Courts have suggested that within 50 miles of the border, suspicion is heightened,

and the arrest took place within that range. The government also contends that Crespo’s vehicle

was traveling in a secluded area—a common practice among smugglers. The vehicle was also

filled with seven male adults. While this fact alone would probably not create enough suspicion to

warrant a stop—coupled with the area, driver behavior, and experience of the agent—there are

enough facts that present a holistic picture for the officer to infer smuggling. Each of these facts

may have reasonable counterpoints—most drivers are wary when law enforcement are nearby or




                                                 7
the vehicle was not filled beyond capacity—but the totality of the circumstances provided the agent

justification to stop the vehicle.

IV.     The Duration and Scope of the Stop

        Any resulting detention from a stop must also be reasonable. See Shareef, 100 F.3d at 1500.

To meet this standard, the investigatory detention must be reasonably related in scope to the

circumstances that justified the stop, United States v. Holt, 264 F.3d 1215, 1220 (10th Cir. 2001)

(en banc), and the stop must last no longer than necessary to complete its purpose, see Rodriguez

v. United States, 135 S. Ct. 1609, 1614 (2015). In assessing whether a stop lasted too long, a court

can examine whether the officer diligently investigated to quickly confirm or dispel his suspicion.

See United States v. Sharpe, 470 U.S. 675, 686 (1985). Courts, however, should remember that

officers are reacting to a developing situation and refrain from “indulg[ing] in unrealistic second-

guessing.” See id.

        Here, after the agent stopped the vehicle, he conducted an immigration search and

immediately “observed the driver’s side passenger wearing soiled camouflage clothing, consistent

with what . . . illegal aliens in the area routinely wear when illegally crossing the border . . . .”

(Doc. 39 at 10.) The passengers in the back of the vehicle also could not provide identification,

nor did they speak English. (Id.) Given that the agent confirmed that the vehicle did not cross the

border within the last 72 hours, he knew that Crespo’s story about visiting Mexico was untrue.

(Id.) When these evasive answers are paired with the circumstances of the stop, the location, and

the undocumented adults in the car, the stop and subsequent investigation appear reasonable.

Therefore, “the detention in this case did not last longer than necessary to effectuate the purpose

of the stop, which was to investigate possible violations of immigration laws.” (Id. at 11.) Crespo’s

primary argument stems from the stop itself, as the subsequent investigation quickly and



                                                 8
reasonably resulted in a finding that the passengers were in the United States illegally. As such,

since the stop was reasonable, the eventual detention and arrest were also proper.

V.     Conclusion

       The core of Crespo’s argument is that there was not a reasonable basis to stop the vehicle,

but he confuses traffic standards with those of a border stop. While the vehicle here violated no

apparent traffic laws, given the factual circumstances surrounding the stop, it was reasonable for

the Border Patrol agent to stop the vehicle under suspicion of immigration violations. Upon pulling

Crespo over, it was almost immediately evident that the agent had interrupted a smuggling

operation, which justified the eventual arrests. Therefore, the agent acted with reasonable suspicion

in making the stop, so the Motion to Suppress must be denied.

       THEREFORE,

       IT IS ORDERED that Defendant Crespo’s Motion to Suppress Evidence (Doc. 33) is

DENIED.




                                                      ___________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE




                                                 9
